Gaynor, J.:
In concurring I am unwilling to appear to be of opinion that proof of prior accidents is any evidence that the place was- “ obviously ” dangerous, and negligence can be predicated only On a finding of fact that the place was “obviously” dangerous. It is not enough tjiat it was.dangerous, which previous accidents might show to be the fact-it lnust.be obviously dangerous to persons of ordinary prudence and foresight. Evidence of former accidents at the sanie place is .only admissible as notice to the defendant that the place was dangerous. If knowledge of such accidents be .brought home to the' .defendant, that proves notice; or if there be so many of such accidents that the defendant will be presumed by the jury to "have knowledge-of them in common with every one else in the neighborhood, that is notice (Morrow v. Westchester El. R. Co., 30 Misc. Rep. 694 ; Holzhauser v. Brooklyn Heights R. R. Co., 43 id. 145).
Judgment reversed, with -costs, and judgment linanimously directed on the verdict, with costs.